DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 02/19/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Drawings
The drawings are objected to because detailed label of each components are missing in FIG. 2-6, and 8. For example, component 1101 in FIG. 2 should have detailed label as “antenna element” within the component; component BB’ should have detailed label as “Baseband processing stage” within the component; and step 200 should have detailed description as “receiving the signals RXa and RXb”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Objections
Claims 7 and 13-14 are objected to because of the following informalities:  
Consider claim 7, “the transceiver stage” should be changed to – a transceiver stage – in line 1; and “, corresponding to an aggregated bandwidth (BW) of the frequency spectra associated with all antenna panels” should be deleted in lines 4-5.
Consider claims 13-14, “claim 13” should be changed to – claim 12 – in line 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248.
Re Claim 1, Fox discloses Apparatus for receiving radio frequency, RF, signals (see FIG. 6 and ¶ [0072] and [0074]), comprising at least two antenna 5panels (see ¶ [0019]), wherein each of the at least two antenna panels is configured to provide a respective received signal with an associated frequency spectrum (see ¶ [0019], [0072] and [0074], wherein the first antenna panel provide a first received signal from a first band and the second antenna panel provide a second received signal from a second band), wherein the apparatus is configured to apply a frequency shift to at least one of the received signals and the at least one signal derived from at least one of the received signals (see ¶ [0102], wherein the first received signal is shifted to a first intermediate frequency and the second received signal is shifted to a second intermediate frequency). 
However Fox does not explicitly disclose center frequencies of at least two adjacent frequency spectra comprise a predetermined frequency distance from each other. Sung teaches center frequencies of at least two adjacent frequency spectra comprise a predetermined frequency distance from each other (see FIG. 3 and ¶ [0049-0051]). Sung further discloses avoiding secondary non-linear signal distortion  ¶ [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox, and to include center frequencies of at least two adjacent frequency spectra comprise a predetermined frequency distance from each other, as taught by Sung for the purpose of avoiding secondary non-linear signal distortion component, as discussed by Sung (see ¶ [0048]).

Claim 12 is rejected on the same ground as for claim 1 because of similar scope.

Re claims 2 and 13, Fox discloses wherein the apparatus is configured to apply the frequency shift to the at least one of the received signals such that the at least two frequency spectra of the received signals do not overlap (see FIG. 8B and ¶ [0083]).

Re claim 7, Fox discloses wherein the transceiver stage and, optionally, a baseband processing stage of the apparatus are configured to process signals with a bandwidth corresponding to an aggregated bandwidth of the frequency spectra associated with the at least two antenna panels of the apparatus (see FIG. 8B and ¶ [0082-0083]).

Re claim 8, Fox discloses wherein the apparatus, the baseband processing stage and the transceiver stage, is configured to separate the frequency spectra associated with the at least two antenna panels by filtering (see FIG. 8C and ¶ [0086-0090]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 as applied to claim 1 above, and further in view of Ancora et al. US 2013/0196609.
Consider claim 3, Fox in view of Sung discloses every claimed limitation in claim 1.
However Fox in view of Sung does not explicitly disclose the apparatus comprises at least one frequency shift unit, particularly a coordinate rotation digital computer, CORDIC, unit for applying a frequency shift to at least one of the received signals. Ancora teaches the apparatus comprises at least one frequency shift unit, particularly a coordinate rotation digital computer, CORDIC, unit for applying a frequency shift to at least one of the received signals (see FIG. 12 and ¶ [0207], wherein the CORDIC mixer 400 and 320 perform frequency shifting the received signal). Ancora further discloses providing mitigation technique to limit the effects of the interference and spurs created by circuits located in the same integrated circuits (see ¶ [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox in view of Sung, and to include the apparatus comprises at least one frequency shift unit, particularly a coordinate rotation digital computer, CORDIC, unit for applying a frequency shift to at least one of the received signals, as taught by Ancora for the purpose of providing mitigation technique to limit the effects of the interference and spurs created by circuits located in the same integrated circuits, as discussed by ANCORA (see ¶ [0032).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 in view of Ancora et al. US 2013/0196609 as applied to claim1 above, and further in view of Jang et al. US 2020/0389173.
Consider claim 4, Fox in view of Sung in view of Ancroa discloses every claimed limitation in claim 1.
However Fox in view of Sung in view of Ancroa does not explicitly disclose wherein the apparatus comprises at least two RF front 20ends associated with a respective one of the at least two antenna panels, wherein the at least one frequency shift unit is arranged in at least one of the at least two RF front ends, wherein each of the at least two RF front ends comprises one frequency shift unit. Jang teaches wherein the apparatus comprises at least two RF front 20ends associated with a respective one of the at least two antenna panels (see FIG. 1 and 14, wherein the front end module are associated with a respective one of the at least two antenna panels), wherein the at least one frequency shift unit is arranged in at least one of the at least two RF front ends (see FIG. 13), wherein each of the at least two RF front ends comprises one frequency shift unit (see FIG. 13). Jang further discloses detecting a phase difference between oscillation signals and devices (see ¶ [0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox in view of Sung in view of Ancroa, and to include wherein the apparatus comprises at least two RF front 20ends associated with a respective one of the at least two antenna panels, wherein the at least one frequency shift unit is arranged in at least one of the at least two RF front ends, wherein each of  ¶ [0002]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 in view of Ancora et al. US 2013/0196609 as applied to claim 1 above, and further in view of Noest et al. US 2014/01433528.
Consider claim 5, Fox in view of Sung in view of Ancora discloses every claimed limitation in claim 1.
However Fox in view of Sung in view of Ancora does not explicitly disclose wherein the apparatus comprises a transceiver stage 25for processing the received signals, and wherein the at least one frequency shift unit is arranged in the transceiver stage, wherein each receiver chain of the transceiver stage comprises one frequency shift unit. Noest teaches wherein the apparatus comprises a transceiver stage 25for processing the received signals, and wherein the at least one frequency shift unit is arranged in the transceiver stage, wherein each receiver chain of the transceiver stage comprises one frequency shift unit (see FIG. 2, wherein the transceiver stage i.e. the bottom receiver chain, for processing the received signals, and wherein the CORDIC is arranged in the transceiver stage, wherein each receiver chain comprises one CORDIC). Noest further discloses measuring phase shift with enhanced accuracy by accounting for delay differences along paths (see ¶ [0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the  ¶ [0029]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 in view of Ancora et al. US 2013/0196609 as applied to claim 1 above, and further in view of Kanumalli et al. US 2018/0159585.
Consider claim 6, Fox in view of Sung in view of Ancora discloses every claimed limitation in claim 1.
However Fox in view of Sung in view of Ancora does not explicitly disclose wherein the at least one frequency shift unit is arranged between the transceiver stage and the RF front end. Kanumalli teaches wherein the at least one frequency shift unit is arranged between the transceiver stage and the RF front end (see FIG. 2, wherein the CORDIC within polar coordinate provider 291 is arranged between the transceiver stage i.e. combination of antenna 297, duplexer 298, power amplifier 295, phase modulator 293, and A/D converter 292, and the RF front end 296). Kanumalli further discloses improving distortion components within a baseband receive signal (see ¶ [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the  ¶ [0006]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 in view of Ancora et al. US 2013/0196609 as applied to claim 1 above, and further in view of Wang et al. US 2020/0107327.
Consider claim 9, Fox in view of Sung in view of Ancora discloses every claimed limitation in claim 1.
However Fox in view of Sung in view of Ancora does not explicitly disclose wherein the apparatus is configured to at least temporarily operate the at least two antenna panels simultaneously. Wang teaches wherein the apparatus is configured to at least temporarily operate the at least two antenna panels simultaneously (see ¶ [0140-0141]). Wang further discloses mitigating the noise and/or impact of noise for wireless communication system (see ¶ [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox in view of Sung in view of Ancora, and to include wherein the apparatus is configured to at least temporarily operate the at least two antenna panels simultaneously, as taught by Wang for the purpose of mitigating the  ¶ [0007]).

Consider claim 10, Wang discloses wherein the apparatus is configured to perform at least 15one of: configuring the at least two antenna panels for simultaneous operation (see ¶ [0140]).

	Consider claim 11, Wang discloses wherein the apparatus is configured to at least temporarily perform at least one of the following elements using the at least two antenna panels in 25parallel: initial beam acquisition (see ¶ [0230]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 as applied to claim 12 above, and further in view of Wang et al. US 2020/0107327.
Consider claim 14, Fox in view of Sung discloses every claimed limitation in claim 12.
However Fox in view of Sung does not explicitly disclose wherein the apparatus at least temporarily performs at 10least one of the following elements using the at least two antenna panels in parallel: initial beam acquisition, user equipment mobility measurements, radio link failure recovery procedures. Wang teaches wherein the apparatus at least temporarily performs at 10least one of the following elements using the at least two antenna panels in parallel: initial beam acquisition, user equipment mobility measurements, radio link failure recovery procedures (see ¶ [0230]). Wang further  ¶ [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox in view of Sung, and to include wherein the apparatus at least temporarily performs at 10least one of the following elements using the at least two antenna panels in parallel: initial beam acquisition, user equipment mobility measurements, radio link failure recovery procedures, as taught by Wang for the purpose of mitigating the noise and/or impact of noise for wireless communication system, as discussed by Wang (see ¶ [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JANICE N TIEU/Primary Examiner, Art Unit 2633